Exhibit 10.1













PURCHASE AND SALE AGREEMENT













BETWEEN

LUCA TECHNOLOGIES INC.

AS SELLER










AND




HIGH PLAINS GAS INC.

AS BUYER






















DATED: JANUARY 31, 2014











PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this "Agreement") is made and entered into
this 31st day of January, 2014 (the "Effective Date"), by and between Luca
Technologies Inc., a Delaware corporation, as debtor-in-possession in its
pending bankruptcy proceeding, In re Luca Technologies Inc., Case No. 13-22013
SBB ("Luca Bankruptcy Case") in the United States Bankruptcy Court for the
District of Colorado (the "Bankruptcy Court") as Seller ("Seller"), and High
Plains Gas Inc., a Nevada corporation ("Buyer"). Buyer and Seller are
collectively referred to herein as the "Parties" and are sometimes referred to
individually as a "Party".




RECITALS:

WHEREAS, Seller is the sole Member of Patriot Energy Resources LLC and Patriot
Energy Gathering LLC (the "Patriot Companies");

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, its interest in the Patriot Companies on the terms set forth herein; and

WHEREAS, the Parties recognize that approval by the Bankruptcy Court is
necessary to consummate the transactions contemplated hereby.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) cash in hand paid and
of the mutual benefits derived and to be derived from this Agreement by each
Party, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:




ARTICLE 1

ACQUISITION OF INTEREST IN THE PATRIOT COMPANIES

Section 1.01 Agreement to Sell and Purchase. Subject to and in accordance with
the terms and conditions of this Agreement, Buyer agrees to purchase the
Seller's interest in the Patriot Companies from Seller, and Seller agrees to
sell its interest in the Patriot Companies to Buyer, such that Buyer will become
the sole member of the Patriot Companies.




Section 1.02  Bankruptcy Court Approval.



(a)

Promptly after the Effective Date, Seller, at its sole cost, shall file a motion
or otherwise make application to the Bankruptcy Court requesting approval for
this Agreement and the consummation by Seller of the transactions contemplated
hereby (the "Bankruptcy Court Approval").

(b)

Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not take force and effect without Bankruptcy Court Approval.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 2.01 Brokers. No broker or finder is entitled to any brokerage or
finder's fee, or to any commission, based in any way on agreements,
arrangements, or understandings made by or on behalf of Seller or any affiliate
of Seller for which Buyer has or will have any liabilities or obligations
(contingent or otherwise).

Section 2.02 No Alienation. Within 120 days of the date hereof, Seller has not
voluntarily or involuntarily sold, assigned, conveyed, or transferred or
contracted to sell, assign, convey, or transfer any right or title to, or
interest in, the Patriot Companies other than (i) production sold in the
ordinary course of Seller's business, (ii) equipment which was worthless,
obsolete, or replaced by equipment of equal suitability and value, (iii) the
termination of the Gas Gathering Agreement dated December 1, 1999 with WBI
Energy Midstream ("WBI") including the provisions of that certain letter
agreement with WBI dated January 21, 2014, and (iv) the right to any capital
credits from Powder River Energy Corporation.




Section 2.03 Tax Partnerships. The Patriot Companies are not subject to any tax
partnership agreements requiring a partnership income tax return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the United States Internal
Revenue Code.

Section 2.04 Representations and Warranties Exclusive. All representations and
warranties contained in this Agreement and the documents delivered in connection
herewith are exclusive, and are given in lieu of all other representations and
warranties, express, implied, or statutory.














ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller that:




Section 3.01 Existence. Buyer is a corporation duly formed, organized, validly
existing, and in good standing under the laws of the State of Nevada. Buyer has
full legal power, right, and authority to carry on its business as such is now
being conducted. As of the Closing Date, Buyer will be authorized to do business
and in good standing in the State of Wyoming.

Section 3.02 Legal Power. Buyer has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement does not and
will not violate, or be in conflict with:



(a)

any provision of Buyer's formation documents or other governing documents;



(b)

any material agreement or instrument to which Buyer is a party or by which Buyer
or its assets are bound; or



(c)

any judgment, order, ruling, or decree applicable to Buyer as a party in
interest or any law, rule, or regulation applicable to Buyer.

Section 3.03 Execution. The execution, delivery, and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite organizational action on the part of Buyer. This
Agreement constitutes the legal, valid, and binding obligation of Buyer
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or other laws relating to or affecting the rights of
creditors generally, and by general equitable principles.

Section 3.04 Brokers. No broker or finder is entitled to any brokerage or
finder's fee, or to any commission, based in any way on agreements,
arrangements, or understandings made by or on behalf of Buyer or any affiliate
of Buyer for which Seller has or will have any liabilities or obligations
(contingent or otherwise).

Section 3.05 Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending, being contemplated by or to the knowledge of Buyer
threatened against Buyer or any affiliate of Buyer.

Section 3.06 Suits and Claims. There is no Claim by any person or entity or by
any administrative agency or Governmental Authority and no legal,
administrative, or arbitration proceeding pending or, to Buyer's knowledge,
threatened against Buyer or any affiliate of Buyer that is reasonably likely to
have a material effect on Buyer's ability to consummate the transactions
contemplated herein.

Section 3.07 Independent Evaluation. Buyer acknowledges that it is an
experienced and knowledgeable investor in the oil and gas business, and the
business of purchasing, owning, developing, and operating oil and gas properties
such as those owned by the Patriot Companies. In making the decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied solely upon the representations, warranties, covenants, and
agreements of Buyer and Seller set forth in this Agreement and Buyer's own
independent due diligence and investigation of the Patriot Companies, and has
been advised by and has relied solely on its own expertise and its own legal,
tax, operations, environmental, reservoir engineering, and other professional
counsel and advisors concerning this transaction, the Patriot Companies and the
value thereof. In addition, Buyer acknowledges and agrees that Buyer will be or
has been advised by and relies solely on its own expertise, and its legal
counsel and any advisors or experts concerning matters relating to liabilities
of the Patriot Companies.

Section 3.08 Qualification. As of the Closing, the Buyer shall be, and
thereafter shall continue to be, qualified with all applicable Governmental
Authorities to own and operate the Patriot Companies, including meeting all
bonding requirements.

Section 3.09 Notice of Changes. Promptly upon its discovery or identification of
same, but in any event prior to Closing, Buyer shall provide to Seller written
notice of any matter it so identifies that has a material effect on any of
Seller's or Buyer's representations or warranties under this Agreement, or
rendering any such warranty or representation untrue or inaccurate.




Section 3.10 Representations and Warranties Exclusive. All representations and
warranties contained in this Agreement and the documents delivered in connection
herewith, are exclusive, and are given in lieu of all other representations and
warranties, express, implied, or statutory.














ARTICLE 4

CONDITIONS TO OBLIGATIONS OF SELLER

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions:

Section 4.01 Representations. The representations and warranties of Buyer herein
contained shall be true and correct in all material respects on the Closing Date
as though made on and as of such date;

Section 4.02 Performance. Buyer shall have performed all material obligations,
covenants and agreements contained in this Agreement to be performed or complied
with by it at or prior to the Closing.

Section 4.03 Pending Matters. No suit, action, or other proceeding arising from
the actions or omissions of Buyer shall be pending or threatened that seeks to,
or could reasonably result in a judicial order, judgment, or decree that would,
restrain, enjoin, or otherwise prohibit the consummation of the transactions
contemplated by this Agreement.

Section 4.04 Bankruptcy Court Approval. The Bankruptcy Court shall have entered
the Bankruptcy Court Approval and no stay shall be in effect.

ARTICLE 5 CONDITIONS TO OBLIGATIONS OF BUYER

The obligations of Buyer to consummate the transaction provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date (as defined in Article 6) of each of the following conditions:

Section 5.01 Representations. The representations and warranties of Seller
contained in the Agreement;

Section 5.02 Performance. Seller shall have performed all material obligations,
covenants, and agreements contained in this Agreement to be performed or
complied with by it at or prior to the Closing and shall have taken the actions
set forth;

Section 5.03 Pending Matters. No suit, action, or other proceeding arising from
the actions or omissions of Seller shall be pending or threatened that seeks to,
or could reasonably result in a judicial order, judgment, or decree that would,
restrain, enjoin, or otherwise prohibit the consummation of the transactions
contemplated by this Agreement.




ARTICLE 6 THE CLOSING

Section 6.01 Time and Place of the Closing. The transactions contemplated by
this Agreement (the "Closing") shall take place within two (2) business days of
the Seller receiving Bankruptcy Court approval (the "Closing Date"). Closing can
occur by exchanging electronic signatures by each party prior to the Closing
Date.




Section 6.02  Actions of Seller at the Closing. At the Closing, Seller shall:



(a)

execute, acknowledge, and deliver to Buyer ownership in the Patriot Companies,
effective as of the Closing Date, and such other conveyances, assignments,
transfers, bills of sale, and other instruments (in form and substance mutually
agreed upon by Buyer and Seller) as may be necessary or desirable to convey the
Patriot Companies to Buyer;



(b)

execute and deliver any documents or instruments required by any Governmental
Authority in order to transfer the operatorship of the Patriot Companies being
operated by Seller to Buyer; and



(c)

deliver or provide access to Buyer of all files relating to wells and pipelines
of the Patriot Companies.

Section 6.03 Actions of Buyer at Closing. At the Closing, Buyer shall pay to
Seller the sum often dollars ($10.00).











ARTICLE 7 TERMINATION

Section 7.01 Effect of Termination. In the event that the Closing does not
occur, this Agreement shall be null and void and no Party shall have any further
rights or obligations under this Agreement; provided, that, nothing herein shall
relieve any Party from any liability for any Breach hereof or any liability that
has accrued prior to the date of such termination, which liability, and the
applicable terms and provisions of this Agreement, shall survive such
termination.

Section 7.02 Survival of Certain Provisions. No representations, warranties,
covenants or obligations of any sort of the Seller or its officers, employees or
agents shall survive any closing or termination of this Agreement.

Section 7.03 Attorneys' Fees, Etc. If either Party to this Agreement resorts to
legal proceedings to enforce this Agreement, the prevailing Party in such
proceedings shall be entitled to recover all costs incurred by such Party,
including reasonable attorneys' fees, in addition to any other relief to which
such Party may be entitled.




ARTICLE 8 ASSUMPTION AND INDEMNIFICATION

Section 8.01 Buyer's Obligations after Closing. Upon and after Closing, Buyer
will assume and perform all the obligations, liabilities, and duties relating or
with respect to the ownership and/or operation of the Patriot Companies existing
as of the Closing Date, including but not limited to the payment of the
liabilities to vendors described on Schedule 8.01 to this Agreement and the
plugging and abandonment obligations described in Section 8.02 below.




Section 8.02  Plugging and Abandonment Obligations.




(a) Buyer's Obligations. Provided Closing occurs, and to the extent not
otherwise addressed by the express provisions of this Agreement, Buyer assumes
full responsibility and liability for the following plugging and abandonment
obligations related to the Patriot Companies (the "Plugging and Abandonment
Obligations"), regardless of whether they are attributable to the ownership or
operation of the Patriot Companies before or after the Closing Date:



(i)

The necessary and proper plugging, replugging, and abandonment of all wells,
whether plugged and abandoned before or after the Closing Date in compliance
with applicable Laws and the terms of the oil and gas leases ("Leases");



(ii)

The necessary and proper decommissioning, removal, abandonment, and disposal of
all structures, pipelines, facilities, equipment, junk, and other personal
property located on or comprising any part of the assets in compliance with
applicable Laws and the terms of the Leases;



(iii)

The necessary and proper capping and burying of all associated flow lines
located on or comprising any part of the assets, to the extent required by
applicable Laws, the Leases, any contracts ("Contracts"), or other agreements;



(iv)

The necessary and proper restoration of the assets, both surface and subsurface,
in compliance with any applicable Laws, the Leases, the Surface Agreements, the
Contracts, or any other applicable agreements;



(v)

To the extent not addressed elsewhere in this Agreement, any necessary clean-up
or disposal of any part of the assets contaminated by NORM, asbestos containing
materials, lead based paint, or any other substances or materials considered to
be hazardous under Laws, including Environmental Laws, and Laws relating to the
protection of natural resources;



(vi)

All obligations arising from contractual requirements and demands made by
Governmental Authorities or parties claiming a vested interest in any part of
the assets; and

(vii) Obtaining and maintaining all bonds and securities, including supplemental
or additional bonds or other securities, that may be required by contract or by
Governmental Authorities.

(b) Standard of Operations. Buyer shall conduct all Plugging and Abandonment
Obligations and all other operations with respect to the assets of the Patriot
Companies in a good











and workmanlike manner and in compliance with all Laws, including Environmental
Laws and Laws (now or hereafter in effect) relating to the protection of natural
resources.

ARTICLE 9 MISCELLANEOUS

Section 9.01 Expenses. Each Party shall be solely responsible for all expenses,
including due diligence expenses, incurred by it in connection with this
transaction, and neither Party shall be entitled to any reimbursement for any
such expenses from the other Party.

Section 9.02 Entire Agreement. This Agreement, the documents to be executed and
delivered hereunder, and any Exhibits and Schedules attached hereto constitute
the entire agreement between the Parties pertaining to the subject matter hereof
and supersede all prior agreements, understandings, negotiations, and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof. No supplement, amendment, alteration, modification, or waiver of
this Agreement shall be binding unless executed in writing by each of the
Parties and specifically referencing this Agreement.

Section 9.03 Waiver. No waiver of any provision of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 9.04 Construction. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 9.05 No Third Party Beneficiaries. Nothing in this Agreement shall
provide any benefit to any third party or entitle any third party to any claim,
cause of action, remedy, or right of any kind, it being the intent of the
Parties that this Agreement shall not be construed as a third party beneficiary
contract.

Section 9.06 Assignment. Neither Party may assign or delegate any of its rights
or duties hereunder to any individual or entity other than an affiliate of such
Party without the prior written consent of the other Party and any assignment
made without such consent shall be void. Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors, assigns, and legal representatives.
Notwithstanding any assignment to an affiliate, Buyer and Seller, as the case
may be, shall nevertheless remain liable to the other Party in accordance with
the terms of this Agreement.

Section 9.07 Governing Law. This Agreement, the other documents delivered
pursuant hereto, and the legal relations between the Parties shall be governed
and construed in accordance with the laws of the State of Wyoming.

Section 9.08 Notices. Any notice, communication, request, instruction, or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by U.S. Mail postage prepaid, return receipt requested,
overnight delivery service, electronically, or facsimile to the addresses of
Seller and Buyer set forth below. Any such notice shall be effective and deemed
given only upon receipt.



Seller:

Luca Technologies Inc.

10747 South Monaco Street Littleton, CO 80124






Buyer:

High Plains Gas Inc.

1842 Sugarland Drive, Suite 108-210 Sheridan, WY 82801




Either Party may, by written notice delivered to the other Party, change its
address for notice purposes hereunder.

Section 9.09 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and the Parties shall negotiate in good faith to
modify this Agreement so as to effect their original intent as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

Section 9.10 Interpretation. This Agreement shall be deemed and considered for
all purposes to have been jointly prepared by the Parties, and shall not be
construed against any one Party (nor shall any inference or presumption be made)
on the basis of who drafted this Agreement or any particular provision hereof,
who supplied the form of Agreement, or any other event of the negotiation,
drafting, or execution of this Agreement. Each Party agrees that this Agreement
has been purposefully drawn and correctly reflects its understanding of the
transaction that it contemplates. In construing this Agreement.











Section 9.11 Time of the Essence. Time shall be of the essence with respect to
all time periods and notice periods set forth in this Agreement.

Section 9.12 Counterpart Execution. This Agreement may be executed in any number
of counterparts, and each counterpart hereof shall be effective as to each Party
that executes the same whether or not all of such Parties execute the same
counterpart. If counterparts of this Agreement are executed, the signature pages
from various counterparts may be combined into one composite instrument for all
purposes. All counterparts together shall constitute only one Agreement, but
each counterpart shall be considered an original. In the event that this
Agreement is delivered by facsimile transmission or by e-mail delivery of a
".pdf” format date file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or ".pdf”'
signature page were an original thereof.

Section 9.13 Exclusive Jurisdiction of the Bankruptcy Court. The Parties agree
that the Bankruptcy Court shall have exclusive jurisdiction to hear and
determine all disputes, claims or other actions arising from or relating to this
Agreement. Each Party consents to the Bankruptcy Court entering final Orders,
Judgments and/or Decrees.










IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.













SELLER:

Luca Technologies Inc.









By:

\s\ Brian J. Cree

Brian J. Cree, COO and CFO

























BUYER:




High Plains Gas Inc.







By: \s\ Ed Presley

Ed Presley, President and CEO











Schedule 8.01




Patriot Energy Resources LLC

 

WGR Asset Holding

$37,382.19

Energy Labs

30,142.50

WBI Energy Midstream

17,046.39

Electrical Specialists

9,992.89

Windcreek Services

8,713.20

Ranch Wise LLC

8,529.40

CBM Associates

376.30

City of Gillette

59.36

Devon Energy Production

4,481.00

Flogistix - Wyoming

794.59

HD Supply Power Solutions

330.73

Scott Hininger

1,543.36

Homax Oil Sales

844.07

Instrument and Equipment

1,051.32

JC Well Service

2,718.90

JLC Sign Systems

36.00

Lowham Walsh, LLC

27.50

McJunkin Red Man Corp

271.38

One Call of Wyoming

174.30

Promaac Systems

2,014.60

Powder River Power

1,552.18

Precision Measurement

540.99

Record Supply

25.50

Razor City Rental

132.50

Red Tiger Well Service

3,127.00

Savant Measurement

300.76

Tisdale Creek Ranch

5,108.70

WPX Energy Rocky Mountain

179.50

Wyoming Dept of Revenue

31.67

Western Gas Resources

2,681.52

Yates Petroleum Corp

1,578.00

Total Patriot Energy Resources

$141,788.30




Patriot Energy Gathering LLC

 

HD Supply Power Solutions

$449.82

PS Services

2,930.29

Total

$3,380.11












